          Case 5:18-cv-00911-XR Document 61 Filed 04/28/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


SADIE HACKLER, ON BEHALF OF                     §
HERSELF AND ALL OTHERS                          §
SIMILARLY SITUATED;                             §                  SA-18-CV-00911-XR
             Plaintiff                          §
                                                §
-vs-                                            §
                                                §
TOLTECA ENTERPRISES, INC.,                      §
            Defendant

                                            ORDER

       The parties have informed the Court that they have reached a settlement in this case. ECF

No. 60. To ensure that this cause does not remain on the Court’s docket in the absence of a live

controversy, all remaining deadlines and settings, including trial, are hereby VACATED. The

parties shall file a motion for the Court’s approval of their settlement pursuant to Rule 23(e) on

or before May 28, 2021. See FED. R. CIV. P. 23(e). Should the parties be unable to finalize the

settlement and submit appropriate documents by that date, they must request an extension of

time to do so.

       It is so ORDERED.

       SIGNED this 28th day of April, 2021.



                                                    XAVIER RODRIGUEZ
                                                    UNITED STATES DISTRICT JUDGE
